Citation Nr: 0839149	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  02-17 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from August 1988 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously before the Board in a May 2005 
decision and remand. The Board remanded the claim for 
additional development. Such development has been completed 
and the case is ready for appellate review. 


FINDINGS OF FACT

1. With resolution of the benefit of the doubt in the 
veteran's favor, the veteran sustained a stressor while on 
active service.

2. The veteran has a PTSD diagnosis linked to the 
corroborated stressor. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below; no discussion of the VCAA at this point is required.

Analysis

The veteran contends that his current PTSD diagnosis is 
related to stressful incidents during active service in the 
Persian Gulf War, including witnessing human remains. The 
Board finds that the evidence is in equipoise as to whether 
he witnessed human remains. After resolving the benefit of 
the doubt in favor of the veteran, the claim will be granted. 

The veteran's service medical records note an incident of the 
veteran being abused by his former wife, and the veteran has 
argued that he was sexually assaulted during service by 
several men. However, because the Board presently grants the 
claim on the basis of the benefit-of-the-doubt doctrine with 
regard to the occurrence of other stressors, evidence with 
regard to the veteran's former wife and the sexual assault is 
not discussed.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

There are no other service medical records reflecting 
treatment for mental health symptoms. Although the veteran 
had service in Southwest Asia during the Gulf War in 143rd 
Signal Battalion, he is not shown to have served in combat. 
His Military Occupational Specialty (MOS) was as a wire 
systems installer. Thus, credible supporting evidence is 
necessary to corroborate his accounts of in-service 
stressors.

VA treatment records, dated from 2000 to the present, reflect 
that the veteran has received regular treatment for severe 
PTSD, which in part has been linked by mental health care 
professionals to his service in the Persian Gulf War.

The veteran contends that he witnessed corpses and fragmented 
body parts of Iraqi soldiers during service in Southwest 
Asia. Reports of this stressful incident also appear numerous 
times in VA treatment reports. 

The Joint Services Records Research Center (JSRRC) researched 
the 1990-1991 unit history of the 143rd Signal Battalion. In 
its report, it noted that 143rd Signal Battalion moved with 
the 3rd Armored Division during combat operations. The Signal 
Battalion was noted to have provided direct combat support 
for maneuver (i.e., in active combat) elements of the 3rd 
Armored Division. When these reports are read in a light most 
favorable to the veteran, they suggest that the veteran 
witnessed human remains as his unit supported the 3rd Armored 
Division, and trigger the benefit of the doubt doctrine as to 
the occurrence of the stressors.

The JSRRC found it useful to note that the Signal Battalion's 
combat support role might expose the service members to 
corpses or human remains. Thus, while the veteran served 
during Operation Desert Storm in a Signal Battalion, he would 
likely have served within conflict zones to secure 
communications for combat battalions. After considering the 
benefit of the doubt provisions and its duty to give 
consideration to the places, types, and circumstances of the 
veteran's particular service, the Board finds that the JSRRC 
report provides credible supporting evidence that the veteran 
witnessed corpses and human remains. 38 U.S.C.A. 
§ 5107(b). 

The veteran underwent a VA examination in December 2007. The 
examination report shows that the veteran reported that he 
witnessed body parts of Iraqi soldiers lying near tanks or on 
the field during Operation Desert Storm. The examiner 
reiterated the long-standing diagnosis of PTSD found within 
VA treatment records from 2002 to the present. Throughout VA 
treatment notes for PTSD, the stressor of witnessing human 
remains during the Gulf War is repeatedly mentioned. In VA 
treatment notes from 2002 and 2003, the treatment providers 
link the veteran's PTSD in part to witnessing human remains 
during active service in the Gulf War. 
Since the medical evidence links a stressor verified by 
credible supporting evidence to the veteran's current PTSD 
diagnosis, service connection for PTSD is granted.  

ORDER

Service connection for PTSD is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


